DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres, US 7,739,650.
In re Claim 1, Torres discloses a method of designing a layout, the method comprising: determining a first layout pattern (Fig. 3), wherein the first layout pattern corresponds to a plurality of contact pads; generating a second layout pattern (Fig. 4); checking whether an edge of the second layout pattern overlaps the first layout pattern (Figs. 6 - 8); and adjusting the second layout pattern (Fig. 5) so that the edge of the second layout pattern overlaps the first layout pattern in response to a determination that the edge of the second layout pattern is separated from the first layout pattern (Fig. 9) (Figs, 3-9; column 2, line 34 –column 5, line 67).

8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US 7,701,070.
In re Claim 8, Li discloses a method of making a semiconductor structure (Figs. 7) comprising: forming an interconnect structure (634, 606, 616, 608, 610, 632, 640, 642, 630, 643, 644) over a substrate 102; forming a first contact pad 614 over a circuit region of the interconnect structure (634, 606, 616, 608, 610, 632, 640, 642, 630, 643, 644); forming a second contact pad 643 over a non-circuit region of the interconnect structure (634, 606, 616, 608, 610, 632, 640, 642, 630, 643, 644); and depositing a first buffer layer 622 over the first contact pad 614 and second contact pad 643, wherein an edge of the first buffer layer 622 is over the second contact pad 643, and the first buffer layer exposes an edge of the second contact pad 643 farthest from the first contact pad 614 (Figs. 7; column 5, line 3 –column 6, line 9).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., US 2013/0087914 (corresponding to US 8,624,353). 
In re Claim 16, Yang discloses a semiconductor structure comprising: an interconnect structure (20, 580, 230, 24) (Fig. 13D); a first contact pad 580 over a circuit region 10B of the interconnect structure; a seal ring 123 in the interconnect structure (20, 580, 230, 24); a second contact pad 230 over the seal ring 123; and a first buffer layer 230 over the first contact pad 580 and second contact pad 232, wherein the first buffer layer 260 is partially over the second contact pad 580, and an edge 588  of the second contact pad 580 farthest from the first contact pad 232 extends beyond the first buffer layer 260 (Fig. 13D; [0098 -0086]).

Allowable Subject Matter
Claims 2-7, 9-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893